Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT TO PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B PRINCIPAL INVESTMENT PLUS VARIABLE ANNUITY Prospectus Dated May 1, 2008 Date of Supplement: January 16, 2009 The current annual charge for the optional GMWB riders will increase to 0.80% for the GMWB 1 (Investment Protector Plus) rider and to 0.95% for the GMWB 2 SL/JL (Investment Protector Plus 2) rider. The increase applies to all new riders issued with an application date on or after February 16, 2009. 1. Under  SUMMARY OF EXPENSE INFORMATION    Periodic Expenses  (on page 8 of the prospectus), please replace the GMWB 1 and GMWB 2-SL/JL tables as follows: Periodic Expenses GMWB 1 Rider (as a percentage of average quarterly Investment Back remaining withdrawal benefit base ) · Maximum annual charge 0.85% · Current annual charge for riders issued (8) on or after 0.80% February 16, 2009 · Current annual charge for riders issued (8) before February 0.60% 16, 2009 GMWB 2 SL/JL Rider (as a percentage of average quarterly Investment Back withdrawal benefit base ) · Maximum annual charge 1.00% · Current annual charge for riders issued (8) on or after 0.95% February 16, 2009 · Current annual charge for riders issued (8) before February 0.75% 16, 2009 2. Under  SUMMARY OF EXPENSE INFORMATION    Periodic Expenses  (on page 9 of the prospectus), please replace footnotes 6 and 7 with the following and insert a new footnote 8, as follows: (6) The GMWB 1 rider charge is taken quarterly as a percentage of the average quarterly Investment Back remaining withdrawal benefit base. The current quarterly charge for riders issued on or after February 16, 2009, is 0.20%. The current quarterly charge for riders issued before February 16, 2009, is 0.15%.If the maximum charge were imposed, it would be taken quarterly at 0.2125%. The Investment Back remaining withdrawal benefit base is the amount available for future withdrawal benefit payments (see RIDER BENEFITS  GMWB Riders, Investment Protector Plus Rider) . (7) The GMWB 2-SL and GMWB 2-SL/JL rider charge is taken quarterly as a percentage of the average quarterly Investment Back withdrawal benefit base. The current quarterly charge for riders issued on or after February 16, 2009, is 0.2375%. The current quarterly charge for riders issued before February 16, 2009, is 0.1875%. If the maximum charge were imposed, it would be taken quarterly at 0.25%. The Investment Back withdrawal benefit base is the amount on which the withdrawal benefit payment is based and is calculated on each rider anniversary (see RIDER BENEFITS  GMWB Riders, Investment Protector Plus 2 Rider) . (8) A rider is issued before February 16, 2009, if the rider application is dated before February 16, 2009. 3. Under EXAMPLES (page 12 of the Prospectus), please delete the existing table and replace it with the following table: If you surrender your contract If you fully annuitize your contract at the end of the applicable If you do not surrender at the end of the applicable time period your contract time period 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Maximum Total 1,242 2,130 2,938 4,845 479 1,458 2,456 4,845 979 1,958 2,456 4,845 Underlying Mutual Fund Operating Expenses (1.42)% Minimum Total 1,133 1,807 2,390 3,777 360 1,110 1,890 3,777 860 1,610 1,890 3,777 Underlying Mutual Fund Operating Expenses (0.26)% 4. Under  CHARGES AND DEDUCTIONS  GMWB 1 (Investment Protector Plus) Rider  on page 31 of the prospectus, please replace the first paragraph with the following: GMWB 1 (Investment Protector Plus) Rider For riders issued* on or after February 16, 2009, the current annual charge for the rider is 0.80% of the average quarterly Investment Back remaining withdrawal benefit base. For riders issued before February 16, 2009, the current annual charge for the rider is 0.60% of the average quarterly Investment Back remaining withdrawal benefit base. The charge is taken quarterly, at 0.20% (for riders issued on or after February 16, 2009) and 0.15% (for riders issued before February 16, 2009), based on the average quarterly Investment Back remaining withdrawal benefit base during the calendar quarter. We reserve the right to increase this charge up to a maximum annual charge of 0.85% (0.2125% quarterly) of the average quarterly Investment Back remaining withdrawal benefit base. If you elect a Step-Up, you will be charged the then current rider charge. * A rider is issued before February 16, 2009 if the rider application is dated before February 16, 2009. 5 . Under  CHARGES AND DEDUCTIONS  GMWB 2-SL and GMWB 2-SL/JL (Investment Protector Plus) Rider on page 31 of the prospectus, please replace the first paragraph with the following: GMWB 2-SL and GMWB 2-SL/JL (Investment Protector Plus 2  Single Life/Joint Life) Rider For GMWB 2-SL/JL riders issued* on or after February 16, 2009, the current annual charge for the rider is 0.95% of the average quarterly Investment Back withdrawal benefit base. For GMWB 2-SL riders and for GMWB 2-SL/JL riders issued before February 16, 2009, the current annual charge for the rider is 0.75% of the average quarterly Investment Back withdrawal benefit base. The charge is taken quarterly, at 0.2375% (for riders issued on or after February 16, 2009) and 0.1875% (for riders issued before February 16, 2009), based on the average quarterly Investment Back withdrawal benefit base during the calendar quarter. We reserve the right to increase the annual charge for the riders up to a maximum of 1.00% (0.25% quarterly) of the average quarterly Investment Back withdrawal benefit base. We will send you advance notice if this charge will increase. If this rider charge will increase, you have the following options: · Accept the increased rider charge and continue to be eligible to receive a Step-Up at each rider anniversary; or · Decline the increased rider charge by sending us notice that you are opting out of the Step-Up feature of this rider and electing to remain at your current rider charge. Once you opt out of the Step-Up feature, you will no longer be eligible for any future Step-Ups and the feature cannot be added back to this rider. * A rider is issued before February 16, 2009 if the rider application is dated before February 16, 2009. 6. Under  GMWB 2 Rider (Investment Protector Plus 2 Rider ) Overview  within  RIDER BENEFITS , on page 48 of the prospectus, please replace the paragraph titled  Annual rider charge  with the following: Maximum annual rider charge . The GMWB 2 rider has a maximum annual rider charge (1.00% of the Investment Back withdrawal benefit base) that is greater than the GMWB 1 maximum annual rider charge (0.85% of the Investment Back remaining withdrawal benefit base). 7. Under the TABLE COMPARING GMWB RIDERS on page 58 of the prospectus, please substitute the following under the Rider Charge : The following table summarizes and compares the features of the GMWB riders. TABLE COMPARING GMWB RIDERS Name of Rider GMWB 1 GMWB 2  SL GMWB 2  SL/JL Marketing Name Investment Protector Plus Investment Protector Plus Investment Protector Rider 2 Rider* Plus 2 Rider Rider Charge · Current annual charge is ·
